Citation Nr: 1021242	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence had been presented to 
reopen the claim of service connection for a stomach 
condition to include duodenal ulcer disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In correspondence in July 2007 and in February 2008, the 
Veteran withdrew his request for a hearing. 

In June 2009, the Board remanded the matter for additional 
development.  As the requested development has been 
completed, so no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

Other Preliminary Matters

While the RO initially denied service connection for duodenal 
ulcer disease in the rating decision in August 1976, in the 
rating decision in January 2002, the RO adjudicated the claim 
as a stomach condition, which encompasses duodenal ulcer 
disease and other gastrointestinal symptoms, such as stomach 
cramping and diarrhea, which were noted in service.  Although 
the record contains several diagnoses, such as duodenal ulcer 
disease, gastroenteritis, and irritable bowel syndrome, the 
different diagnoses do not represent wholly separate claims.  
As the different diagnoses arise from the same symptoms in 
service, there is but one claim. 




FINDINGS OF FACT

1.  In a rating decision in January 2002, the RO denied the 
Veteran's application to reopen the claim of service 
connection a stomach condition, including duodenal ulcer 
disease; after the Veteran was notified of the adverse 
decision and of his right to appeal, he did not appeal the 
rating decision and it became final by operation of law based 
on the evidence then of record. 

2.  The evidence presented since the rating decision in 
January 2002 by the RO does relate to an unestablished fact 
necessary to substantiate the claim and does raise a 
reasonable possibility of substantiating the claim of service 
connection for a stomach condition, including duodenal ulcer 
disease. 


CONCLUSION OF LAW

The additional evidence presented since the rating decision 
in January 2002, denying the application to reopen the claim 
of service connection for a stomach condition, including 
duodenal ulcer disease, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

As the question of whether new and material evidence has been 
presented to reopen the claim of service connection is 
resolved in the Veteran's favor, compliance with VCAA notice 
need not be addressed further. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in August 1976, the RO denied service 
connection for duodenal ulcer disease because duodenal ulcer 
disease was not incurred in or aggravated by service.  After 
the Veteran was notified of the adverse decision and of his 
right to appeal, he did not appeal the determination to deny 
service connection for a duodenal ulcer.  And by operation of 
law, the rating decision in August 1976 became final based on 
the evidence then of record.  38 C.F.R. § 3.104.

The evidence of record consisted of the service treatment 
records that showed that on entrance examination in 1968 
history included a diagnosis of ulcer disease in 1965 without 
hospitalization or X-ray.  On evaluation, the abdomen was 
evaluated as normal.  

On separation examination in 1970, the Veteran gave a history 
of stomach trouble.  The examiner commented that the Veteran 
had "chronic" dyspepsia and that the Veteran was on 
antacids, but X-rays were negative.  The evaluation of the 
abdomen was normal.  In August 1970, the Veteran complained 
of stomach cramps and diarrhea and the assessment was viral 
gastroenteritis.

In August 1997, the Veteran applied to reopen the claim of 
service connection for duodenal ulcer disease.  In a rating 
decision in March 1998, the RO denied the application to 
reopen the claim because the additional evidence was not new 
and material.  After the Veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final 
based on the evidence then of record.  38 C.F.R. § 3.104. 

The additional evidence of record consisted of private 
medical records and VA records.  The private medical records 
showed that in 1987 the Veteran complained of stomach cramps 
and diarrhea.  

On VA examination in January 1993, the Veteran gave a history 
of hospitalization in service for diarrhea and at the time he 
was told he had a nervous stomach.  The pertinent diagnostic 
impressions were symptoms of irritable bowel syndrome, 
lactose intolerance, and no convincing history of duodenal 
ulcer disease.  An upper gastrointestinal series in February 
1993 showed no evidence of an ulcer.  On VA examination in 
October 1994, the diagnosis was irritable bowel syndrome with 
lactose intolerance and chronic diarrhea.  In December 1994, 
an upper gastrointestinal series showed ulcer scarring and a 
possible ulcer. 

In July 2001, the Veteran applied to reopen the claim of 
service connection for stomach problems.  In a rating 
decision in January 2002, the RO denied the application to 
reopen the claim because the additional evidence was not new 
and material.  After the Veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final 
based on the evidence then of record.  38 C.F.R. § 3.104.

The additional evidence of record consisted of VA records.  
The VA records show that in January 1999 laboratory testing 
was positive for H. pylori and the assessment was history of 
peptic ulcer disease with H. pylori.  In November 2001, the 
Veteran complained of diarrhea after eating dairy products. 

Although the prior rating decisions by the RO became final, 
the claim may nevertheless be reopened if new and material 
evidence is presented.  
38 U.S.C.A. § 5108.

Current Claim 

In February 2005, the Veteran filed the current application 
to reopen the claim of service connection for a stomach 
condition. 

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Additional Evidence 

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, evidence that a stomach 
condition, including duodenal ulcer disease, was incurred in 
or aggravated by service. 

The additional evidence of record consists of service 
treatment records, VA records, and lay statements. 

The service treatment records show that in September 1970 in 
Saigon, Vietnam, the Veteran was hospitalized for about two 
weeks for symptoms of diarrhea.  The diagnosis was non-
specific gastroenteritis.

This evidence, when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence that a chronic 
stomach condition had onset in service, the absence of which 
was the basis for the prior denial of the claim.  As the 
evidence raises a reasonable possibility of substantiating 
the claim, the evidence is new and material and the claim is 
reopened. 

Since the claim is reopened, the Board need not address here 
the other additional evidence, consisting of VA records and 
lay statements. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for a stomach condition, including 
duodenal ulcer disease, is reopened, and to this extent only 
the appeal is granted. 


REMAND

Although the Board has reopened the claim of service 
connection for a stomach condition, including duodenal ulcer 
disease, the RO has not considered the claim on the merits in 
the first instance and further procedural due process is need 
before the Board can decide the claim on the merits.  

Accordingly, the claim is REMANDED for the following action:

Adjudicate the claim of service 
connection for a stomach condition, 
including duodenal ulcer disease and the 
diagnoses of gastroenteritis to include 
diarrhea and irritable bowel syndrome to 
include diarrhea, on the merits, 
considering all the evidence of record.   





If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


